NUMBERS 13-12-00102-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG

QUINTIN MONTGOMERY
A/K/A QUINTIN A. MONTGOMERY,                                             Appellant,

                                          v.

THE STATE OF TEXAS,                                                      Appellee.


                   On appeal from the 105th District Court
                         of Kleberg County, Texas.


                         MEMORANDUM OPINION
               Before Justices Benavides, Vela, and Perkes
                Memorandum Opinion by Justice Perkes

      Appellant, Quintin Montgomery a/k/a Quintin A. Montgomery, pleaded guilty to

burglary of a habitation with intent to commit a felony (count one), aggravated robbery

(counts two and three), aggravated assault (count four), and credit card abuse (counts

five through seven). See TEX. PENAL CODE ANN. §§ 22.02, 29.03, 30.02, 32.21 (West
2011). Counts one through three were first-degree felonies, count four was a second-

degree felony, and counts five through seven were state-jail felonies.

       In June 2008, pursuant to a plea-bargain agreement, appellant pleaded guilty

and was placed on deferred-adjudication community supervision for periods of ten years

(counts one through four) and five years (counts five through seven).

       On the State’s motion, on April 20, 2009, the trial court adjudicated appellant

guilty on counts one through four, revoked his community supervision, and sentenced

appellant to a term of ten years’ confinement in the Texas Department of Criminal

Justice, Institutional Division. Appellant started serving his sentence of confinement.

The trial court subsequently granted appellant’s motion for shock probation and on

November 20, 2009, the trial court suspended the remainder of appellant’s prison

sentence for counts one through four and placed appellant on felony community

supervision for a period of eight years. See TEX. CODE CRIM. PROC. ANN. art. 42.12, § 6

(West Supp. 2009). As to counts five through seven, appellant remained on deferred-

adjudication community supervision, though he was once sanctioned and his conditions

of community supervision were modified.

       In fall 2010, the State moved to revoke appellant’s felony community supervision

(counts one through four) and his deferred-adjudication community supervision (counts

five through seven).     At the revocation hearing, appellant pleaded true to multiple

violations of his community-supervision conditions as alleged by the State, including

drug use.1 On counts one through four, the trial court revoked appellant’s community


       1
            Appellant admitted to using marihuana in violation of the conditions of his community
supervision.
                                               2
supervision and imposed the ten-year sentence of confinement in the Texas

Department of Criminal Justice, Institutional Division. On counts five through seven, the

trial court adjudicated appellant guilty, revoked his community supervision, and

sentenced appellant to two years of confinement.

      All of appellant’s sentences in this case were ordered to run concurrently and he

was granted time credit for any time previously served in this case. Appellant appealed

the judgment revoking his community supervision (counts one through seven) and

appellant’s court-appointed counsel filed an Anders brief. We affirm the trial court’s

judgment.

                                    I. ANDERS BRIEF

      Pursuant to Anders v. California, 386 U.S. 738, 744 (1967), appellant’s court-

appointed appellate counsel filed a brief and a motion to withdraw with this Court,

stating that her review of the record yielded no grounds of error upon which an appeal

can be predicated. Counsel’s brief meets the requirements of Anders as it presents a

professional evaluation demonstrating why there are no arguable grounds to advance

on appeal. See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (“In

Texas, an Anders brief need not specifically advance ‘arguable’ points of error if counsel

finds none, but it must provide record references to the facts and procedural history and

set out pertinent legal authorities.”) (citing Hawkins v. State, 112 S.W.3d 340, 343–44

(Tex. App.—Corpus Christi 2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3

(Tex. Crim. App. 1991).

      In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978), appellant’s counsel has carefully discussed why, under controlling authority,
                                            3
there are no reversible errors in the trial court’s judgment. Counsel has informed this

Court that she has: (1) examined the record and found no arguable grounds to advance

on appeal; (2) served a copy of the brief and counsel’s motion to withdraw on appellant;

and (3) informed appellant of his right to review the record and to file a pro se

response.2 See Anders, 386 U.S. at 744; Stafford, 813 S.W.2d at 510 n.3; see also In

re Schulman, 252 S.W.3d at 409 n.23. More than an adequate period of time has

passed, and appellant has not filed a pro se response.                   See In re Schulman, 252
S.W.3d at 409.

                                     II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488
U.S. 75, 80 (1988). We have reviewed the entire record and counsel’s brief, and have

found nothing that would arguably support an appeal.                   See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by

indicating in the opinion that it considered the issues raised in the briefs and reviewed

the record for reversible error but found none, the court of appeals met the requirement

of Texas Rule of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509. There is no

reversible error in the record. Accordingly, the judgment of the trial court is affirmed.




        2
           The Texas Court of Criminal Appeals has held that “the pro se response need not comply with
the rules of appellate procedure in order to be considered. Rather, the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether the
case presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App.
2008) (quoting Wilson v. State, 955 S.W.2d 693, 696–97 (Tex. App.—Waco 1997, no pet.)).

                                                    4
                                    III. MOTION TO WITHDRAW

        In accordance with Anders, appellant’s attorney asked this Court for permission

to withdraw as counsel for appellant. See Anders, 386 U.S. at 744; see also In re

Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80

(Tex. App.—Dallas 1995, no pet.) (“If an attorney believes the appeal is frivolous, he

must withdraw from representing the appellant. To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.”) (citations omitted)). We grant counsel’s

motion to withdraw. Within five days of the date of this Court’s opinion, counsel is

ordered to send a copy of this opinion and this Court’s judgment to appellant and to

advise him of his right to file a petition for discretionary review. 3 See TEX. R. APP. P.

48.4; see also In re Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d
670, 673 (Tex. Crim. App. 2006).


                                                               Gregory T. Perkes
                                                               Justice

Do not publish. TEX. R. APP. P. 47.2(b).
Delivered and filed the
31st day of May, 2012.




        3
           No substitute counsel will be appointed. Should appellant wish to seek further review of this
case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review or file a pro se petition for discretionary review. Any petition for discretionary review
must be filed within thirty days from the date of either this opinion or the last timely motion for rehearing or
timely motion for en banc reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2.
Effective September 1, 2011, any petition for discretionary review must be filed with the clerk of the Court
of Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should comply with
the requirements of Texas Rule of Appellate Procedure 68.4. See TEX. R. APP. P. 68.4.
                                                       5